IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. WR-79,487-01 AND WR-79,487-02


                       EX PARTE ERMINIO ARROYOS, JR., Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
       CAUSE NOS. W11627-1 AND W11713-1 IN THE 355TH DISTRICT COURT
                            FROM HOOD COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

firearm by a felon and possession of a controlled substance, and sentenced to ninety-nine years’

imprisonment. The Second Court of Appeals affirmed his convictions. Arroyos v. State, Nos. 02-

1100135-CR and 02-11-00136-CR (Tex. App. – Fort Worth, May 3, 2012).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. We remanded this

application to the trial court for findings of fact and conclusions of law.
                                                                                                      2

       Appellate counsel filed an affidavit with the trial court. In addition, the trial court obtained

an affidavit from the custodian of records of the prison mail room on the unit where Applicant was

imprisoned during the applicable time period. Based on those affidavits, the trial court has entered

findings of fact and conclusions of law recommending that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgments of the Second Court of Appeals in Cause Nos. 02-11-

00135-CR and 02-11-00136-CR that affirmed his convictions in Cause Nos. W11627-1 and

W11713-1 from the 355th District Court of Hood County. Applicant shall file his petition for

discretionary review with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: September 11, 2013
Do not publish